Name: Commission Regulation (EEC) No 2836/93 of 18 October 1993 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 of the regional base areas
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  economic policy;  agricultural policy
 Date Published: nan

 Avis juridique important|31993R2836Commission Regulation (EEC) No 2836/93 of 18 October 1993 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 of the regional base areas Official Journal L 260 , 19/10/1993 P. 0003 - 0004 Finnish special edition: Chapter 3 Volume 53 P. 0060 Swedish special edition: Chapter 3 Volume 53 P. 0060 COMMISSION REGULATION (EEC) No 2836/93 of 18 October 1993 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 of the regional base areasTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support scheme for producers of certain arable crops (1), as last amended by Regulation (EEC) No 1552/93 (2), and in particular Article 12 thereof, Whereas Regulation (EEC) No 1765/92 provides, among other things, for the compensatory payment scheme to be applied within a system of regional base areas; whereas, in order to ensure on the one hand the necessary transparency and on the other uniform management of the said areas, there is a need to specify as areas to be taken into account in assessing the percentage by which the base area as fixed by Commission Regulation (EEC) No 845/93 (3) may have been exceeded, together with the rules for determining that percentage; Whereas, moreover, where a separate base area is determined for maize special rules must be laid down as regards the areas to be taken into account in calculating the percentage by which the base area applicable to producers taking part, respectively, in the simplified and in the general scheme may have been exceeded; Whereas the rules for fixing the percentage by which the base area may have been exceeded must guarantee in all cases that the base area is adhered to; Whereas the applications of this Regulation has repercussions on sowings, currently taking place; Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. In determining the amount by which the regional base area referred to in Article 2 (6) of Regulation (EEC) No 1765/92 may have been exceeded, the competent authority of the Member State shall take into account, on the one hand, the regional base area fixed by Regulation (EEC) No 845/93 and, on the other, the sum of the areas for which applications for aid have been submitted in respect of the region in question. 2. In determining the sum of the areas for which applications for aid have been submitted, no account shall be taken of the applications or parts of applications found in the course of administrative checks to be clearly unjustified. Where the case arises, the area actually determined in the course of onsite checks pursuant to Article 6 of Commission Regulation (EEC) No 3887/92 (4) shall be counted. 3. The sum of the areas for which applications have been submitted, adjusted in accordance with paragraph 2, shall be increased: - by the areas which are still the subject of a set-aside commitment in accordance with Title I of Council Regulation (EEC) No 2328/91 (5) in regions where there is a special base area for maize the area which is still the subject of a set-aside commitment shall be allocated according to the same criterion used for determining the base areas; - by the areas sown with arable crops within the meaning of Regulation (EEC) No 1765/92, used to support an application for aid under Council Regulation (EEC) No 805/68 (6). 4. If the base area is found to have been exceeded the Member State shall, by 15 September at the latest, determine to one decimal place the percentage by which it has been exceeded. However, for the first year to which these rules apply this date shall be postponed to the third day following the entry into force of this Regulation. The percentage thus determined shall be: - used to calculate the proportion reduction in the area eligible for the compensatory payment, in accordance with the first indent of Article 2 (6) of Regulation (EEC) No 1765/92, - added, in cases as referred to in the second indent of Article 2 (6) of Regulation (EEC) No 1765/92, to the set-aside percentage applicable to the holding question. The Member States shall inform the Commission without delay and not later than 30 September. However, for the first year to which these rules apply this date shall be postponed to the 15th day following the entry into force of this Regulation. In addition, the Member State shall notify producers as soon as it appears possible that the base area will be exceeded. Article 2 1. If there is a separate base area for maize the following provisions shall apply: - for producers taking part in the simplified scheme the proportional reduction in the areas eligible for compensatory payments shall be calculated by comparing the sum of the areas for which aid applications have been submitted under both the general and the simplified scheme, as adjusted in accordance with Article 1, with the sum of the base areas fixed for the region concerned for maize and other crops. However, if for a given region the maize yield and the yield for other cereals are set at the same level or if the maize yield is set at a lower level the Member State concerned shall be authorized to calculate the reduction by comparing the sum of the applications submitted, under the simplified and the general scheme, for each of the crops, with the corresponding base areas, - for producers taking part in the general scheme the proportional reduction in the areas eligible for compensatory payments and the percentage of special set-aside shall be calculated separately for maize and other crops by comparing the sum of the areas for which aid applications have been submitted in each case, under both the general and the simplified scheme, as adjusted in accordance with Article 1, with the corresponding base areas. However, where the base area for maize is not exceeded the reduction applicable to crops other than maize shall be calculated by comparing the area in respect of which aid applications for crops other than maize have been submitted, under both the simplified and the general scheme, with the base area for crops other than maize, increased by the difference between the sum of the application submitted in respect of maize under both the simplified and the general scheme and the base area for maize. 2. For the purposes of paragraph 1, the areas for which aid applications have been sumbitted in respect of each of the crops shall take into account the corresponding set-aside. Article 3 The uncompensated special set-aside referred to in Article 2 (6) of Regulation (EEC) No 1765/92 shall be effected in accordance with Commission Regulation (EEC) No 2293/92 (7) and, where appropriate, Commission Regulation (EEC) No 334/93 (8) or (EEC) No 2595/93 (9). Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 12. (2) OJ No L 154, 25. 6. 1993, p. 19. (3) OJ No L 88, 8. 4. 1993, p. 27. (4) OJ No L 391, 31. 12. 1992, p. 36. (5) OJ No L 218, 6. 8. 1991, p. 1. (6) OJ No L 148, 28. 6. 1968, p. 24. (7) OJ No L 221, 6. 8. 1992, p. 19. (8) OJ No L 38, 16. 2. 1993, p. 12. (9) OJ No L 238, 23. 9. 1993, p. 21.